                 Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 1 of 25




 1                                                     HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 8
     IN RE SUBPOENA TO JIMMY NGUYEN
 9   _______________________________________
                                                         CASE NO. 20-cv-00593-BJR
10   IRA KLEIMAN, as the personal
     representative of the Estate of David               NON-PARTY JIMMY NGUYEN’S
11   Kleiman; and W&K Info Defense                       REPLY IN SUPPORT OF MOTION TO
     Research, LLC,                                      SEAL EXHIBIT TO RESPONSE TO
12                                                       PLAINTIFFS’ SECOND MOTION TO
                      Plaintiffs,                        COMPEL
13
             v.
14
     CRAIG WRIGHT,                                       WITHOUT ORAL ARGUMENT
15
                      Defendant.
16

17           Non-party Jimmy Nguyen submits this reply in support of his Motion to Seal Exhibit to
18   Response to Plaintiff’s Second Motion to Compel [Dkt. No. 18].
19           On April 29, 2020—the day before Mr. Nguyen’s deposition—Plaintiffs’ counsel
20   requested that Mr. Nguyen sign an acknowledgement to abide by the terms of the Stipulated
21   Confidentiality Order entered in the Florida litigation [D.E. 105]. [Ex. A]. Mr. Nguyen complied
22   with Plaintiffs’ counsel’s request. [Ex. B].
23           Pursuant to the terms of the Confidentiality Order, Mr. Nguyen’s document production and
24   deposition were designated confidential. The Confidentiality Order allows parties to designate
25    NON-PARTY JIMMY NGUYEN’S REPLY                                  Williams, Kastner & Gibbs PLLC
      IN SUPPORT OF MOTION TO SEAL                                    601 Union Street, Suite 4100
      EXHIBIT TO RESPONSE TO PLAINTIFFS’                              Seattle, Washington 98101-2380
                                                                      (206) 628-6600
      SECOND MOTION TO COMPEL - 1
      (USDC Case No. 20-cv-00593-BJR)

     7100379.2
                 Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 2 of 25




 1   entire depositions as confidential and 30 days to de-designate any parts not confidential. [D.E.

 2   105 ¶ 12].

 3           During the deposition, Plaintiffs’ counsel marked as exhibits several documents, including

 4   certain documents designated confidential in the Florida Lawsuit. Plaintiffs’ counsel questioned

 5   Mr. Nguyen about those and other confidential documents and topics during the deposition.

 6   Counsel for both Mr. Nguyen and Defendant Craig Wright, in turn, designated the deposition as

 7   confidential pursuant to the Confidentiality Order.

 8           Given Mr. Nguyen’s short timeframe to respond to Plaintiffs’ Second Motion to Compel,

 9   and having received the rough deposition transcript shortly before his response was due, there was

10   insufficient time to analyze the transcript, complete the brief on a timely basis and also meet and

11   confer with Plaintiffs’ counsel to attempt to de-designate non-confidential portions.

12           Under the circumstances, Mr. Nguyen requests the opportunity to meet and confer with

13   Plaintiffs’ counsel regarding which portions of the deposition should be de-designated

14   confidential. If an agreement can be reached, the deposition transcript can be re-filed with the

15   confidential portions redacted. If an agreement cannot be reached, the Court can rule on the

16   disputed portions. Under either scenario, the un-redacted version of the transcript currently on file

17   under seal should remain sealed.

18
19

20

21

22

23

24

25    NON-PARTY JIMMY NGUYEN’S REPLY                                     Williams, Kastner & Gibbs PLLC
      IN SUPPORT OF MOTION TO SEAL                                       601 Union Street, Suite 4100
      EXHIBIT TO RESPONSE TO PLAINTIFFS’                                 Seattle, Washington 98101-2380
                                                                         (206) 628-6600
      SECOND MOTION TO COMPEL - 2
      (USDC Case No. 20-cv-00593-BJR)

     7100379.2
                 Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 3 of 25




 1           RESPECTFULLY SUBMITTED this 11th day of May, 2020,

 2
                                             /s/ Scott B. Henrie, WSBA #12673
 3                                           Scott B. Henrie, WSBA #12673
                                             WILLIAMS, KASTNER & GIBBS PLLC
 4                                           601 Union Street, Suite 4100
                                             Seattle, WA 98101-2380
 5                                           Telephone: (206) 628-6600
                                             E-mail: shenrie@williamskastner.com
 6
                                                    and
 7
                                             /s/ Spencer H. Silverglate, FL Bar No. 769223
 8                                           /s/ Trevor Gillum, FL Bar No. 1003867
                                             Spencer H. Silverglate, FL Bar No. 769223
 9                                           Pro Hac Vice Application Pending
                                             Trevor Gillum, FL Bar No. 1003867
10                                           Pro Hac Vice Application Pending
                                             CLARKE SILVERGLATE, P.A.
11                                           799 Brickell Plaza, Suite 900
                                             Miami, FL 33131-2805
12                                           Telephone: (305) 377-0700
                                             Email: ssilverglate@cspalaw.com; and
13                                                   TGillum@cspalaw.com
14                                           Attorneys for James “Jimmy” Nguyen,
                                             Subpoenaed Individual
15

16

17

18
19

20

21

22

23

24

25   NON-PARTY JIMMY NGUYEN’S REPLY                              Williams, Kastner & Gibbs PLLC
     IN SUPPORT OF MOTION TO SEAL                                601 Union Street, Suite 4100
     EXHIBIT TO RESPONSE TO PLAINTIFFS’                          Seattle, Washington 98101-2380
                                                                 (206) 628-6600
     SECOND MOTION TO COMPEL - 3
     (USDC Case No. 20-cv-00593-BJR)

     7100379.2
                 Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 4 of 25



                               CERTIFICATE OF FILING AND SERVICE
 1

 2           I hereby certify that on May 11, 2020, I electronically filed the foregoing with the Clerk

 3   of the Court using the CM/ECF system which will send notification of such filing to those

 4   registered with CM/ECF.

 5           Further, I hereby certify that on May 11, 2020, I provided the foregoing to following

 6   non-CM/ECF participants via Electronic Mail/Email:

 7                              Counsel for Plaintiffs:
 8
      Emanuel Jacobowitz, WSBA #39991                     Velvel (Devin) Freedman, FL Bar No. 99762
 9    CLOUTIER ARNOLD JACOBOWITZ, PLLC                    ROCHE CYRULNIK FREEDMAN LLP
      2701 1st Ave., Ste. #200                            200 S. Biscayne Blvd, Suite 5500
10    Seattle, WA 98121                                   Miami, FL 33131
      Telephone: 206-769-3759                             Telephone: (305) 357-3861
11    Email: manny@CAJlawyers.com                         Email: vel@rcfllp.com; and
12                                                               nbermond@rcfllp.com
      Kyle W. Roche and Joseph M. Delich
13    ROCHE CYRULNIK FREEDMAN LLP                         Andrew S. Brenner
      99 Park Avenue, Suite 1910                          BOIES SCHILLER FLEXNER LLP
14    New York, NY 10016                                  100 SE 2nd Street, Suite 2800
      Email: kyle@rcfllp.com; and                         Miami, FL 33131
15    jdelich@rcfllp.com                                  Email: abrenner@bsfllp.com
16
      Counsel for Defendant:
17    Amanda McGovern
      Email: amcgovern@riveromestre.com
18
             DATED this 11th day of May, 2020.
19

20                                                 /s/ Scott B. Henrie, WSBA #12673
                                                   Scott B. Henrie, WSBA #12673
21                                                 WILLIAMS, KASTNER & GIBBS PLLC
                                                   601 Union Street, Suite 4100
22                                                 Seattle, WA 98101-2380
                                                   Telephone: (206) 628-6600 Fax: (206) 628-6611
23                                                 Email: shenrie@williamskastner.com
                                                   Attorneys for James “Jimmy” Nguyen,
24                                                 Subpoenaed Individual

25    NON-PARTY JIMMY NGUYEN’S REPLY                                     Williams, Kastner & Gibbs PLLC
      IN SUPPORT OF MOTION TO SEAL                                       601 Union Street, Suite 4100
      EXHIBIT TO RESPONSE TO PLAINTIFFS’                                 Seattle, Washington 98101-2380
                                                                         (206) 628-6600
      SECOND MOTION TO COMPEL - 4
      (USDC Case No. 20-cv-00593-BJR)

     7100379.2
Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 5 of 25




               Exhibit A
                  Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 6 of 25




From: Velvel Freedman [mailto:vel@rcfllp.com]
Sent: Wednesday, April 29, 2020 2:25 PM
To: Spencer Silverglate; Manny Jacobowitz; Henrie, Scott
Cc: Trevor Gillum; Levitin, Dena; Manlowe, Bob; Joseph Delich; Stephen Lagos
Subject: Re: Nguyen Deposition

Thanks Spencer. Separately, the Court has entered a confidentiality order in this case that Mr. Nguyen may want
to take advantage of. Please see attached.

Furthermore, as we may need to show Mr. Nguyen materials that have been designated confidential, can you
please have him execute the final page and return it to us prior to his deposition?

-Vel
Velvel (Devin) Freedman
Partner
Roche Cyrulnik Freedman LLP
Southeast Financial Center
200 S Biscayne Blvd
Suite 5500
Miami, FL 33131
(t) (305) 753-3675
(@) vel@rcfllp.com




                                                          1

                                                Ex. A - Page 1
                                                Nguyen Reply
Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 7 of 25




                  Exhibit B
        Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 8 of 25

Case 9:18-cv-80176-BB Document 105-1 Entered on FLSD Docket 02/22/2019 Page 2 of 19



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as personal representative of
   the estate of David Kleiman, and W&K INFO
   DEFENSE RESEARCH, LLC,

             Plaintiffs,                                            Case No. 18-cv-80176(BB/BR)


   v.

   CRAIG WRIGHT,

         Defendant.
   _____________________________________/

                           STIPULATED CONFIDENTIALITY ORDER

          THIS CAUSE comes before the Court upon the Parties’ Joint Motion for Entry of a

   Stipulated Confidentiality Order to Govern Discovery (DE 105), filed February 22, 2019.

          Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) and Rule

   5.4 of the Local Civil Rules (“L. Civ. R.”), Plaintiffs, Ira Kleiman, as personal representative of

   the estate of David Kleiman and W&K Info Defense Research, LLC, (“Plaintiffs”) and Defendant,

   Dr. Craig Wright (“Defendant”) (individually, a “Party” and collectively, the “Parties”), agree that

   discovery in the above-entitled proceeding may result in the disclosure of certain documents that

   constitute trade secrets or other confidential research, development, or commercial information

   within the meaning of Fed. R. Civ. P. 26(c)(l)(G), as well as the production of confidential personal

   information. Consequently, to streamline the discovery process and avoid repeated disputes, the

   Parties agreed to jointly move for a Stipulated Confidentiality Order to be entered to govern the

   disclosure and use of discovery materials and testimony from a Party or non-party producing

   material that a Party or non-party regards as appropriately deemed confidential. (DE 105).

          The Court has reviewed the Parties’ agreement and while it finds good cause to enter the




                                          Ex. B - Page 1
                                          Nguyen Reply
       Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 9 of 25

Case 9:18-cv-80176-BB Document 105-1 Entered on FLSD Docket 02/22/2019 Page 3 of 19



   stipulated confidentiality order to streamline the discovery process, the Court cautions the Parties

   that the “general policy” in this district is that “Court filings are matters of public record.” L. Civ.

   R. 5.4 (a). As required under L. Civ. R. 5.4 (b), any party seeking to file information or documents

   under seal shall file a motion to file under seal and support such a motion with specific reasons to

   justify it. The Confidentiality Order binds the Parties, not the Court, and the standard set forth in

   L. Civ. R. 5.4 must still be shown before a filing is sealed.

           Accordingly, pursuant to Fed. R. Civ. P. 26(c)(l)(G) the Court hereby enters the following

   Confidentiality Order:

           1.      Scope of Use. All “Confidential” and “Highly Confidential—Attorneys’ Eyes

   Only” information produced or exchanged in the course of this Proceeding shall be used solely

   for the purpose of trial preparation and trial in this Proceeding, including mediation, and for no

   other purpose whatsoever, and shall not be disclosed to any person except in accordance with the

   terms of this Confidentiality Order.

           2.      Designation of Information. A Party or non-party responding to a subpoena or

   request for documents or information served in this case, may, in accordance with this

   Stipulation, designate as “Confidential” or “Highly Confidential—Attorneys’ Eyes Only,” in the

   manner set forth in this Stipulation, any documents, testimony and other information furnished or

   disclosed to or by any other Party/non-party or their counsel during discovery, in disclosures, or

   in trial. In designating information as “Confidential” or “Highly Confidential—Attorneys’ Eyes

   Only,” a Party or non-party will make such designation only as to that information that it in good

   faith believes is confidential information.

           3.      “Confidential” Designation. A Party or non-party responding to a subpoena or

   request for documents or information may designate as “Confidential” any document or any



                                                      2




                                           Ex. B - Page 2
                                           Nguyen Reply
      Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 10 of 25

Case 9:18-cv-80176-BB Document 105-1 Entered on FLSD Docket 02/22/2019 Page 4 of 19



   portion of a document, and any other thing, material, testimony, or other information that it

   reasonably and in good faith believes contains or reflects (a) trade secrets (b) non-public

   commercial financial information; (c) private corporate information; (d) materials subject to a

   confidentiality or non-disclosure agreement with a non-party; (e) personal financial information;

   (f) communications that contain romantically or sexually intimate statements; or (g) information

   that, pursuant to state, federal, or foreign law, is entitled to confidential treatment.

            4.     Documents that are not otherwise Confidential but contain personally identifiable

   information such as social security numbers, physical addresses, e-mail addresses, phone

   numbers, and non-public social media accounts will not be marked as Confidential. However, if

   any such document is made public, all such personally identifiable information will be redacted.

            5.     A Party may designate as “Confidential” materials produced by a non-party to the

   extent such materials belong to that Party or a business entity or trust in which that Party has an

   interest or was made at that party or business entity/trust’s request, and that it reasonably and in

   good faith believes contains or reflects Confidential Materials as defined in paragraph 3 of this

   Order.

            6.     The following information shall not be considered “Confidential”: any

   information or thing that: (i) at the time of the entry of this Confidentiality Order is available to

   the public; (ii) after the entry of this Confidentiality Order, becomes available to the public not in

   violation of this Confidentiality Order.

            7.     The Parties and any producing non-parties shall make all designations of

   “Confidential” information and things in good faith and shall not knowingly make any

   designation (or shall promptly withdraw, upon request, any designation) in conflict with this

   Order.



                                                      3




                                           Ex. B - Page 3
                                           Nguyen Reply
         Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 11 of 25

Case 9:18-cv-80176-BB Document 105-1 Entered on FLSD Docket 02/22/2019 Page 5 of 19



              8.       “Highly Confidential—Attorneys’ Eyes Only” Designation. A Party or non-

   party responding to a subpoena may designate as “Highly Confidential—Attorneys’ Eyes Only”1

   any document or portion of a document and any other thing, material, testimony or other

   information, that includes (1) trade secrets or (2) highly sensitive non-public commercial

   financial information or highly sensitive private corporate information relating to any current

   business in which a Party has an interest and which it reasonably and in good faith believes that

   disclosure to persons other than those specified herein in paragraph 14 could reasonably be

   expected to result in injury to that Party or non-party.

              9.       Time Period for Protection. Except as otherwise provided below, any

   information, document, data, thing, deposition testimony, or interrogatory answer produced,

   given, or served pursuant to discovery requests in this litigation and designated by the producing

   Party or non-party as “Confidential” or “Highly Confidential—Attorneys’ Eyes Only” (the

   “Material”), or any information contained in or derived from any of the foregoing Material, shall

   be subject to the provisions of this Confidentiality Order until the Parties agree in writing or a

   court order otherwise directs.

              10.      Document Production and Exhibits. Confidential Material shall be designated

   as “Confidential” or “Highly Confidential—Attorneys’ Eyes Only” by including a legend of

   “Confidential” or “Highly Confidential—Attorneys’ Eyes Only” on each page thereof as to

   which confidentiality is claimed. All copies of Material stamped “Confidential” or “Highly

   Confidential—Attorneys’ Eyes Only” shall also be designated “Confidential” or “Highly

   Confidential—Attorneys’ Eyes Only.” Any mark made to identify a document as “Confidential”

   or “Highly Confidential—Attorneys’ Eyes Only” shall be made so as not to obscure any of the



   1
       It shall suffice to mark any such material as “Highly Confidential” or “Attorneys’ Eyes Only”.

                                                               4




                                                   Ex. B - Page 4
                                                   Nguyen Reply
      Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 12 of 25

Case 9:18-cv-80176-BB Document 105-1 Entered on FLSD Docket 02/22/2019 Page 6 of 19



   Material’s content. With respect to any Materials designated “Confidential” or “Highly

   Confidential—Attorneys’ Eyes Only” that are not produced in paper form (such as diskettes,

   magnetic media, and other Material not produced in paper form) and that is not susceptible to the

   imprinting of a stamp signifying its confidential nature, the producing Party shall, to the extent

   practicable, produce such Material with a cover labeled “Confidential” or “Highly

   Confidential—Attorneys’ Eyes Only” and shall inform all counsel in writing of the

   “Confidential” or “Highly Confidential—Attorneys’ Eyes Only” designation of such Material at

   the time such Material is produced.

          11.     Documents Generated During Suit. Any Party that seeks to file a document

   with the Court (the “Filing Party”) that attaches, quotes, paraphrases, summarizes, or otherwise

   produces documents that have been designated “Confidential” or “Highly Confidential—

   Attorneys’ Eyes Only” under this confidentiality order shall comply with the procedures laid out

   in Local Rule 5.4(b). If the Filing Party does not agree with the confidential designation, the

   Filing Party must still comply with Local Rule 5.4(b) and file a motion to seal referencing this

   confidentiality order, however, the Filing Party may note its disagreement with the confidential

   designation in that motion. The designating party may then respond to the motion to seal

   supporting its designation, to which the Filing Party may reply.

          12.     Depositions. Any Party or non-party deponent or its counsel may, consistent with

   the terms of this Confidentiality Order, designate a portion of a deposition of that party/non-party

   or of an employee, authorized representative, or business of that party or non-party, as

   “Confidential” or “Highly Confidential—Attorneys’ Eyes Only” Material by denominating by

   page and line those portions of the deposition which are to be considered “Confidential” or

   “Highly Confidential—Attorneys’ Eyes Only” within thirty (30) days of conclusion of the



                                                    5




                                          Ex. B - Page 5
                                          Nguyen Reply
      Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 13 of 25

Case 9:18-cv-80176-BB Document 105-1 Entered on FLSD Docket 02/22/2019 Page 7 of 19



   deposition, and so informing all other parties of such designation. Until the thirty-day period to

   designate deposition testimony as “Confidential” or “Highly Confidential—Attorneys’ Eyes

   Only” has passed, the deposition transcript and any exhibits not previously designated shall be

   treated as “Confidential”, however, to the extent that the any “Highly-Confidential—Attorneys’

   Eyes Only” Materials were used during the deposition, those materials as well as any discussion

   of them in the deposition shall still be treated as “Highly-Confidential—Attorneys’ Eyes Only.”

   Any portion of a deposition so designated, shall not be filed with the Court, except in accordance

   with paragraph 11 of this Confidentiality Order. Persons attending depositions must leave the

   room before any discussion of any “Confidential” or “Highly Confidential—Attorneys’ Eyes

   Only” Material that such person is not entitled to hear, see or review under the provisions of this

   Confidentiality Order, and the attorney taking the deposition must alert those participating in

   advance of any such upcoming discussion.

          13.      Restrictions on Use of Confidential Material. Except as agreed by the

   designating Party, designating non-party, or their counsel or as otherwise provided herein,

   information designated as “Confidential” or “Highly Confidential—Attorneys’ Eyes Only”:

                a. Shall be maintained in confidence by the counsel to which it is furnished;

                b. May be filed with the Court only as provided in paragraph 11, above and may be

                   disclosed by such counsel only to Authorized Persons entitled to access thereto

                   under this paragraph and paragraph 14 below;

                c. May be used by such counsel and the Authorized Person to whom it is disclosed

                   only for the purposes of this Proceeding and for no other purpose; and

                d. May be photocopied or reproduced only as reasonably necessary for this

                   Proceeding.



                                                    6




                                          Ex. B - Page 6
                                          Nguyen Reply
      Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 14 of 25

Case 9:18-cv-80176-BB Document 105-1 Entered on FLSD Docket 02/22/2019 Page 8 of 19



   Nothing herein shall prevent disclosure beyond the terms of this Confidentiality Order if the

   Party or non-party designating the information as “Confidential” or “Highly Confidential—

   Attorneys’ Eyes Only” consents in writing to such disclosure. Nor shall anything herein prevent

   any counsel of record from utilizing “Confidential” or “Highly Confidential—Attorneys’ Eyes

   Only” information in the examination or cross-examination of any person reasonably believed to

   be the author, original source, or a recipient of the “Confidential” or “Highly Confidential—

   Attorneys’ Eyes Only” information, or the designated representative of the Party or non-party

   who produced the “Confidential” or “Highly Confidential—Attorneys’ Eyes Only” information.

          14.      Authorized Users of Confidential Materials. Except as agreed by the

   designating Party, designating non-party or their counsel or as otherwise provided herein,

   “Confidential” Material subject to this Confidentiality Order or extracts or summaries therefrom

   shall only be used or disclosed as provided herein and may not be given or shown to any person

   except the following:

                a. Any Party and employees or independent contractors of a corporate Party actively

                   engaged in assisting that Party’s attorneys in the conduct of this litigation, to the

                   extent reasonably necessary to enable the attorneys for that party to render

                   professional services in the litigation.

                b. Any Confidential Material to which the person to whom the Confidential Material

                   is being disclosed was an original author or recipient of the Confidential Material.

                c. Persons who are expressly retained to assist a Party’s counsel (“Retaining

                   Counsel”) in the preparation of this Proceeding for trial including, but not limited

                   to, consulting and testifying experts, independent auditors, accountants,

                   statisticians, software engineers, economists, and other experts, and the



                                                      7




                                           Ex. B - Page 7
                                           Nguyen Reply
      Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 15 of 25

Case 9:18-cv-80176-BB Document 105-1 Entered on FLSD Docket 02/22/2019 Page 9 of 19



                  employees of such persons (“Outside Experts”), after such Outside Expert has

                  signed and delivered to Retaining Counsel a statement in the form annexed hereto

                  as Exhibit A. However, law firms or attorneys who have been retained to

                  prosecute or defend any claims in this action or otherwise assist in the trial

                  preparations, trial, or any other proceedings associated herewith, need not sign

                  Exhibit A, but are bound by the terms of this Confidentiality Order nonetheless.

              d. A Party’s outside copy/document preparation service, which includes any e-

                  discovery consultants, jury consultants, and video and court reporting services

                  used at any deposition (“Vendors”), after such Vendor has signed and delivered to

                  Retaining Counsel a statement in the form annexed hereto as Exhibit A.

              e. The Court, other court officials (including court reporters) and the trier of fact.

              f. Any other person who subsequently is designated by (i) written agreement of all

                  the Parties after a request by one of them or (ii) by order of the Court upon motion

                  by a Party and an opportunity to oppose by the objecting Party.

              g. Mock jurors, after reviewing, signing and delivering a statement in the form

                  annexed hereto as Exhibit A.

   No person allowed to view “Confidential” Material shall use any “Confidential” Material for any

   purpose except as needed solely in connection with or to assist in the prosecution or defense of

   the claims between the Parties in this Proceeding, and each person shall make best efforts

   necessary to fully and completely protect the confidentiality of the designated Material.

          The parties agree that no Confidential Material may be provided to litigation funders (i.e.,

   persons or entities (i) providing financial support of any kind to Plaintiffs related to the above-

   captioned matter, (ii) purchasing a portion of Plaintiffs’ rights to any judgment obtained in the



                                                     8




                                          Ex. B - Page 8
                                          Nguyen Reply
       Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 16 of 25

Case 9:18-cv-80176-BB Document 105-1 Entered on FLSD Docket 02/22/2019 Page 10 of 19



    above-captioned matter, or (iii) providing a loan to Plaintiffs (including Ira Kleiman

    individually) where the collateral is related to the claims or any potential recovery in the above-

    captioned matter).

           15.      Authorized Users of “Highly Confidential—Attorneys’ Eyes Only” Material.

    Except as agreed by the designating Party or designating non-party or its counsel or as otherwise

    provided herein, “Highly Confidential—Attorneys’ Eyes Only” Material subject to this

    Confidentiality Order, or extracts or summaries therefrom, shall only be used or disclosed as

    provided herein and may not be given or shown to any person except the following:

                 a. Attorneys employed by the law firms of Boies Schiller Flexner LLP, and Rivero

                    Mestre LLP and the regular employees of such attorneys to whom it is necessary

                    that the material be shown for purposes of the prosecution or defense of the

                    claims between the Parties in this Proceeding.

                 b. Those persons listed in sub-paragraphs 14(b), (c), (d), (e), (f), and (g) above.

    No person allowed to view “Highly Confidential—Attorneys’ Eyes Only” Material shall use any

    “Highly Confidential—Attorney’s Eyes Only” Material for any purpose except as needed solely

    in connection with or to assist in the prosecution or defense of the claims between the Parties in

    this Proceeding, and each person shall make best efforts necessary to fully and completely

    protect the confidentiality of the designated Material. Nothing in the Confidentiality Order is

    intended to prevent a Party or its employees from reviewing the Party’s own “Confidential” or

    “Highly Confidential—Attorneys’ Eyes Only” Material.

           16.      Disclosure of Confidential Material to Witnesses or Deponents. If counsel

    wishes to disclose “Confidential” Material to a witness that it reasonably believes it may call at

    trial or a deponent not designated in paragraphs 14 or 15 above, the witness or deponent shall,



                                                       9




                                            Ex. B - Page 9
                                            Nguyen Reply
       Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 17 of 25

Case 9:18-cv-80176-BB Document 105-1 Entered on FLSD Docket 02/22/2019 Page 11 of 19



    prior to the receipt of Material, execute and deliver to counsel a statement in the form annexed

    hereto as Exhibit A. Any Party whose designated materials were used at a deposition pursuant to

    this paragraph has the right to designate those portions of the transcript confidential in

    accordance with the procedure outlined in paragraph 12 herein, even if the material was used in a

    deposition that was not of that Party or of an employee, authorized representative, or business of

    that Party.

            17.    Disclosure of “Highly Confidential—Attorneys’ Eyes Only Material to

    Witnesses or Deponents. If counsel wishes to disclose “Highly Confidential—Attorneys’ Eyes

    Only” Material to a witness or deponent not designated in paragraphs 13 or 14 above, they must

    provide so in writing to counsel for all Parties ten (10) days in advance of any such proposed

    disclosure to afford counsel an opportunity to object to such disclosure: (i) the names of the

    persons to whom they wish to disclose “Highly Confidential—Attorneys’ Eyes Only” Material,

    (ii) a description of the Material to be disclosed to such person, and (iii) a brief statement of the

    person’s connection to the case. If no objection is made within 5 (five) days of notification,

    disclosure to such named persons may be made after the expiration of such 5-day period. If an

    objection is made, the Party proposing the disclosure must seek an order from the Court allowing

    the proposed disclosure, and the objecting Party must have an opportunity to present its objection

    to the Court thereafter. Once such a motion is filed, the Material shall not be disclosed pending a

    decision by the Court on such motion. Any person who becomes authorized to receive “Highly

    Confidential—Attorneys’ Eyes Only” Material pursuant to this paragraph (whether such

    authorization arises from the lack of an objection or from the Court’s ruling on a motion for

    disclosure) shall, prior to the receipt of Material, execute and deliver to counsel a statement in

    the form annexed hereto as Exhibit A.



                                                      10




                                           Ex. B - Page 10
                                           Nguyen Reply
       Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 18 of 25

Case 9:18-cv-80176-BB Document 105-1 Entered on FLSD Docket 02/22/2019 Page 12 of 19



           18.     Compelled Disclosure. If a Party or its counsel receives a discovery request,

    subpoena, or order of any court or other tribunal in another case or proceeding for materials

    designated by another Party or non-party to this case as “Confidential” or “Highly

    Confidential—Attorney’s Eyes Only,” the Party receiving the request for such materials shall, if

    not prohibited by law, (a) within five (5) business days of the receipt of such request or demand,

    and prior to responding to the request or demand, notify in writing counsel for the designating

    and/or producing party or non-party and further provide a copy of the request or demand; (b)

    provide a reasonable time, in any event no later than fourteen (14) days after receiving such

    notice, for the designating and/or producing party non-party whose material is sought to seek to

    protect its material from disclosure prior to producing or disclosing the requested information;

    and (c) provided that the designating and/or producing party whose material is sought makes a

    timely motion or other application for relief from the request or demand in the appropriate

    forum, shall not produce or disclose the requested information without written consent of the

    Party whose material is sought or until ordered by a court.

           19.     Challenging Designation. If any Party believes that any Material that has been

    designated “Confidential” or “Highly Confidential—Attorneys’ Eyes Only” should not be

    subject to this Confidentiality Order, that Party must notify the producing and/or designating

    Party or the producing and/or designating non-party in writing and provide a description of the

    Material which the receiving Party believes should be freed from the constraints of this

    Confidentiality Order, and serve copies of such notice to counsel for all other Parties herein.

    Counsel shall confer in good faith in an effort to resolve any dispute concerning such

    designation. If the objection cannot be resolved by agreement within ten (10) days from the date

    of service of the written objection, the receiving Party shall move the Court for an order



                                                    11




                                          Ex. B - Page 11
                                          Nguyen Reply
       Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 19 of 25

Case 9:18-cv-80176-BB Document 105-1 Entered on FLSD Docket 02/22/2019 Page 13 of 19



    determining whether the information at issue is subject to this Confidentiality Order. The Party

    asserting the “Confidential” or “Highly Confidential—Attorneys’ Eyes Only” designation shall

    have the burden of showing why such information is entitled to confidential treatment. No

    presumption of weight will attach to the initial designation of material as “Confidential” or

    “Confidential – Attorney’s Eyes Only.” If such a motion is filed, the protection afforded by the

    Confidentiality Order shall continue until the Court makes a decision on the motion.

           20.      Use of Confidential Material at Trial. This Confidentiality Order does not

    govern use of discovery material at trial, where, subject to this Court’s future rulings, any

    materials can be used publicly. That said, to the extent material is not used at trial, the

    protections of this Confidentiality Order shall remain unchanged.

           21.      No Waiver. The Confidentiality Order shall not be deemed a waiver of:

                 a. Any Party’s right to object to any discovery requests on any ground;

                 b. Any Party’s right to seek an order compelling discovery with respect to any

                    discovery request;

                 c. Any Party’s right to object to the admission of any evidence on any ground;

                 d. Any Party’s right to use documents it designates as “Confidential” or “Highly

                    Confidential—Attorneys’ Eyes Only” in its sole and complete discretion; or

                 e. The status of any material as a trade secret.

           22.      Retroactive Designation and Inadvertent Disclosure. Documents or other

    information previously disclosed may be retroactively designated by the producing party by

    notice in writing of the designated class of each document (including by Bates number). The

    inadvertent or unintentional designation or production of documents containing, or other

    disclosure of, information without being designated as “Confidential” or “Highly Confidential—



                                                      12




                                           Ex. B - Page 12
                                           Nguyen Reply
       Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 20 of 25

Case 9:18-cv-80176-BB Document 105-1 Entered on FLSD Docket 02/22/2019 Page 14 of 19



    Attorneys’ Eyes Only” at the time of designation, production, or disclosure shall not be deemed a

    waiver in whole or in part of a Party’s or non-party’s claim of confidentiality or secrecy, either as

    to the specific information or as to any other information relating thereto or on the same or

    related subject matter. Any inadvertent designation or disclosure shall be corrected as soon as

    reasonably possible after the designating Party or designating non-party becomes aware of the

    error. The production of documents or other tangible things pursuant to a request for production

    by a Party herein shall not be deemed a waiver of any right by the producing Party or producing

    non-party to object to the admissibility of such document or other thing on grounds of relevancy,

    materiality, privilege or other valid ground of objection.

           23.      Inadvertent Production of Privileged Materials. The Parties do not intend to

    disclose information subject to a claim of attorney-client privilege, work product protection, or

    any other privilege or protection. If a Party, or producing non-party (“Disclosing Party”)

    inadvertently discloses such privileged or protected information (“Inadvertently Disclosed

    Information”) to another party (“Receiving Party”), it shall promptly notify the Receiving Party

    and the following provisions will apply:

                 a. The disclosure of Inadvertently Disclosed Information shall not constitute or be

                    deemed a waiver or forfeiture in this proceeding or any other federal or state

                    proceeding of any claim of attorney-client privilege, work product protection, or

                    any other privilege or protection that the Disclosing Party would otherwise be

                    entitled to assert with respect to the Inadvertently Disclosed Information and its

                    subject matter.

                 b. If a Disclosing Party notifies the Receiving Party of Inadvertently Disclosed

                    Information, the Receiving Party shall:



                                                     13




                                          Ex. B - Page 13
                                          Nguyen Reply
       Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 21 of 25

Case 9:18-cv-80176-BB Document 105-1 Entered on FLSD Docket 02/22/2019 Page 15 of 19



                       i. immediately cease using, copying, or distributing the Inadvertently

                          Disclosed Information; and

                      ii. shall return or certify the destruction of, within five (5) days, all copies of

                          the Inadvertently Disclosed Information, including any documents created

                          by the Receiving Party based upon such information to the Disclosing

                          Party.

               c. The Receiving Party may move the Court for an order permitting it to retain and

                   use the Inadvertently Disclosed Information. Such motion must be made within

                   ten (10) days after the Disclosing Party first provides notice to the Receiving

                   Party of the Inadvertently Disclosed Information. A motion filed by the Receiving

                   Party under this provision, may reference the contents of and attach the

                   challenged discovery material or information in any related submission to the

                   Court, provided the filing is made under seal. The Receiving Party (i) may while

                   the motion is pending, keep, but must not use or disclose, the Inadvertently

                   Disclosed Information until the claim is resolved; and (ii) must take reasonable

                   steps to retrieve the Inadvertently Disclosed Information if the Receiving Party

                   disclosed it before being notified by the Disclosing Party.

           If the Receiving Party discovers that it has received Inadvertently Disclosed Information,

    it shall immediately inform the Disclosing Party and follow the same procedures above.

    Where the Parties agree, or the Court orders, that Inadvertently Disclosed Information is

    protected by the attorney-client, work product, or other privilege, and such material was

    originally produced in electronic format on media containing production materials, the producing




                                                    14




                                         Ex. B - Page 14
                                         Nguyen Reply
       Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 22 of 25

Case 9:18-cv-80176-BB Document 105-1 Entered on FLSD Docket 02/22/2019 Page 16 of 19



    Party or non-party shall promptly provide replacement production media, omitting the privileged

    material, to the receiving Party.

           24.     Responsibility of Counsel. Counsel for the Parties to whom “Confidential” or

    “Highly Confidential—Attorneys’ Eyes Only” Material has been furnished shall be responsible

    for restricting use and disclosure of such Material in accordance with the provisions of this

    Confidentiality Order and for securing execution of and retaining the statement attached hereto

    as Exhibit A as and when required under the provisions of this Confidentiality Order. Counsel

    for the Parties will provide executed copies of Exhibit A to opposing counsel upon request.

           25.     Modification of Order. This Confidentiality Order may be modified or amended

    either by written agreement of the Parties or by order of the Court upon good cause shown. No

    oral waivers of the terms of this Confidentiality Order shall be permitted between the Parties.

           26.     Non-Party Material. To the extent that the Parties receive or, in turn, produce

    information or documents received from any non-parties that have been designated as

    “Confidential” or “Highly Confidential—Attorneys’ Eyes Only,” by that non-party, such

    information or documents shall be treated as “Confidential” or “Highly Confidential—Attorneys’

    Eyes Only” in accordance with the terms of this Confidentiality Order and any deposition

    testimony concerning the contents of such documents shall likewise be treated as “Confidential”

    or “Highly Confidential—Attorneys’ Eyes Only” in accordance with the terms of this

    Confidentiality Order.

           27.     Conclusion of Proceeding. The provisions of this Confidentiality Order shall

    continue in effect with respect to any “Confidential” or “Highly Confidential—Attorneys’ Eyes

    Only” Material until expressly released by the Party furnishing such Material, and such

    effectiveness shall survive the final determination of this action. Within ninety (90) days of the



                                                     15




                                          Ex. B - Page 15
                                          Nguyen Reply
       Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 23 of 25

Case 9:18-cv-80176-BB Document 105-1 Entered on FLSD Docket 02/22/2019 Page 17 of 19



    final determination of this action, including any appeal, all “Confidential” or “Highly

    Confidential—Attorneys’ Eyes Only” Material, including all copies, derivations and summaries

    thereof, shall be either (a) returned to the disclosing party or disclosing non-party upon request;

    or (b) destroyed or deleted, with a written certification provided to the disclosing party or

    disclosing non-party upon request. This paragraph includes the return or destruction or deletion

    of all “Confidential” or “Highly Confidential—Attorneys’ Eyes Only” material provided to any

    Authorized Person, including Outside Experts. However, counsel of record who are permitted to

    possess such information are permitted to retain a copy of their attorney file, including attorney

    work product, which may contain “Confidential” or “Highly Confidential—Attorneys’ Eyes

    Only” information. For purposes of this Confidentiality Order, the “final determination of this

    action” shall be deemed to be the later of (i) the service and filing of a voluntary dismissal of all

    claims or other paper or pleading effectively denoting full settlement of all claims asserted in this

    proceeding; (ii) final judgment herein after the completion and exhaustion of all appeals,

    rehearings, remands, trials and reviews, if any, of this Proceeding; or (iii) the expiration of all

    time limits under federal law for the filing of or application for all appeals, rehearings, remands,

    trials or reviews of this Proceeding, including the time limits for the filing of any motions or

    applications for extension of time pursuant to applicable law. The Parties and any non-party

    invoking the terms of this Confidentiality Order agree that the Court shall have continuing

    jurisdiction over the Parties and recipients of “Confidential” or “Highly Confidential—

    Attorneys’ Eyes Only” information for enforcement of the provisions of this Confidentiality

    Order following termination of this Proceeding.

    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

    Dated this __ day of __________, 2019.



                                                      16




                                           Ex. B - Page 16
                                           Nguyen Reply
      Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 24 of 25

Case 9:18-cv-80176-BB Document 105-1 Entered on FLSD Docket 02/22/2019 Page 18 of 19




    RIVERO MESTRE LLP                             BOIES SCHILLER FLEXNER LLP

    ____/s/ Zaharah R. Markoe_______________      __/s/ Velvel (Devin) Freeman_________
    Andres Rivero, Esq. (Fla. Bar No. 613819)     Velvel (Devin) Freeman, Esq. (Fla. Bar No.)
    Alan Rolnick, Esq. (Fla. Bar No. 715085)      100 SE Second Street,
    Amanda McGovern (Fla. Bar No. 964263)         Miami, FL 33131
    Zaharah Markoe, Esq. (Fla. Bar No. 504734)    (305) 539-8400 (telephone)
    2525 Ponce de León Blvd., Suite 1000          (305) 539-1307 (facsimile)
    Miami, Florida 33134                          Email: vfreedman@bsfllp.com

    Counsel for Defendant                         Kyle W. Roche, Esq.
                                                  Admitted Pro Hac Vice
                                                  333 Main Street
                                                  Armonk, NY10504
                                                  (914) 749-8200 (telephone)
                                                  (914) 749-8300 (facsimile)
                                                  Email: kroche@bsfllp.com

                                                  Attorneys for Plaintiffs




                                                 17




                                    Ex. B - Page 17
                                    Nguyen Reply
Case 2:20-cv-00593-BJR Document 28 Filed 05/11/20 Page 25 of 25




                       Ex. B - Page 18
                       Nguyen Reply
